

SCHEDULE TO EXHIBIT 10.23.1








WASHINGTON GROUP RETENTION AGREEMENTS
WITH NAMED EXECUTIVES




EACH DATED AS OF MARCH 14, 2001


George H. Juetten
Thomas H. Zarges








DATED AS OF NOVEMBER 16, 2001


Stephen M. Johnson


NOTE: Mr. Johnson’s Retention Agreement is identical in all materials terms to
those entered into with Messrs Juetten and Zarges, with the exception that his
Retention Bonus is prorated to allow for the time during early 2001 when he was
not in the Company’s employ. Mr. Johnson returned to the employ of the Company
on November 12, 2001.

